ORDER WHEREAS, the Maryland Commission on Judicial Disabilities, pursuant to Maryland Rule 18-407 (j) & (k), referred to this Court the case of In the Matter of the Honorable Judge Alfred Nance, Judge of the Circuit Court for Maryland for Baltimore City, Eighth Judicial Circuit, Case Nos. CJD 2015-121, CJD 2015-163 and CJD 2016-012 for expedited consideration pursuant to Maryland Rule 18-408(a), and WHEREAS, Judge Nance having filed a Motion to Dismiss in light of his resignation from the bench, effective December 1, 2017, with his declaration that he will not seek recall as a Senior Judge, and there being no opposition filed, it is this 14th day of December, 2017, ORDERED, by the Court of Appeals of Maryland, that the case be, and it is hereby, dismissed without a determination as to mootness. Judge Greene did not participate in the consideration of this case.